 



EXHIBIT 10.2
REVOLVING LINE OF CREDIT NOTE

         
$25,000,000
      Scottsdale, Arizona
 
      July 23, 2007

     FOR VALUE RECEIVED, the undersigned eTELECARE GLOBAL SOLUTIONS-US, INC., a
Delaware corporation; eTELECARE GLOBAL SOLUTIONS-AZ, INC., an Arizona
corporation, and each corporation, limited liability company and partnership
that becomes a “Borrower” under and pursuant to Section 6(d) (individually and
collectively, the “Borrower”), promises to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”) at its office at 100 West Washington, Phoenix,
Arizona, 85003, or at such other place as the holder hereof may designate, in
lawful money of the United States of America and in immediately available funds,
the principal sum of Twenty-Five Million and no/100 Dollars ($25,000,000), or so
much thereof as may be advanced and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement as set forth herein.
     1. Definitions. As used herein, the following terms shall have the meanings
set forth after each, and any other term defined in this Note shall have the
meaning set forth at the place defined:
     (a) “Business Day” means any day except a Saturday, Sunday or any other day
on which commercial banks in Arizona are authorized or required by law to close.
     (b) “Fixed Rate Term” means a period commencing on a Business Day and
continuing for 30, 60, 90 or 180 days, as designated by Borrower, during which
all or a portion of the outstanding principal balance of this Note bears
interest determined in relation to LIBOR; provided, however, that no Fixed Rate
Term may be selected for a principal amount less than $500,000; and provided,
further, that no Fixed Rate Term shall extend beyond the scheduled maturity date
hereof. If any Fixed Rate Term would end on a day which is not a Business Day,
then such Fixed Rate Term shall be extended to the next succeeding Business Day.
     (c) “LIBOR” means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/100 of 1%) and determined pursuant to the following formula:

                  LIBOR =   Base LIBOR            
 
100% — LIBOR Reserve Percentage    

     (i) “Base LIBOR” means for any Fixed Rate Term the rate per annum for
United States dollar deposits equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), for delivery on the first day of such Fixed Rate Term, as
published by Reuters with a term equivalent to such Fixed Rate Term, determined
as of approximately 11:00 a.m. (London time) two (2) Business Days prior to the

 



--------------------------------------------------------------------------------



 



first day of such Fixed Rate Term. If the rate referenced in the preceding
sentence is not available, the rate per annum determined by Bank as the rate of
interest at which deposits in Dollars for delivery on the first day of such
Fixed Rate Term in same day funds in the approximate amount of the advance being
made, continued or converted and with a term equivalent to such Fixed Rate Term
would be offered by Bank to major banks in the London interbank Eurodollar
market at their request at approximately 4:00 p.m. (London time) two
(2) Business Days prior to the first day of such Fixed Rate Term.
     (ii) “LIBOR Reserve Percentage” means the reserve percentage prescribed by
the Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable Fixed Rate Term.
     (d) “Prime Rate” means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank’s base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.
     2. Interest.
     (a) Interest. Any portion of the outstanding principal balance of this Note
shall bear interest (computed on the basis of a 360-day year, actual days
elapsed) either (i) at the Prime Rate per annum in effect from time to time, or
(ii) at the fixed rate of LIBOR plus 1.25% per annum for the duration of each
applicable Fixed Rate Term. When interest is determined in relation to the Prime
Rate, each change in the rate of interest hereunder shall become effective on
the date each Prime Rate change is announced within Bank. With respect to each
LIBOR selection hereunder, Bank is hereby authorized to note the date, principal
amount, interest rate and Fixed Rate Term applicable thereto and any payments
made thereon on Bank’s books and records (either manually or by electronic
entry) and/or on any schedule attached to this Note, which notations shall be
prima facie evidence of the accuracy of the information noted.
     (b) Selection of Interest Rate Options. At any time any portion of this
Note bears interest determined in relation to LIBOR, it may be continued by
Borrower at the end of the Fixed Rate Term applicable thereto so that all or a
portion thereof bears interest determined in relation to the Prime Rate or to
LIBOR for a new Fixed Rate Term designated by Borrower. At any time any portion
of this Note bears interest determined in relation to the Prime Rate, Borrower
may convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower. At such time as
Borrower requests an advance hereunder or wishes to select a LIBOR option for
all or a portion of the outstanding principal balance hereof, and at the end of
each Fixed Rate Term, Borrower shall give Bank notice specifying: (i) the
interest rate option selected by Borrower; (ii) the principal amount subject
thereto; and (iii) for

2



--------------------------------------------------------------------------------



 



each LIBOR selection, the length of the applicable Fixed Rate Term. Any such
notice may be given by telephone (or such other electronic method as Bank may
permit) so long as, with respect to each LIBOR selection, (A) if requested by
Bank, Borrower provides to Bank written confirmation thereof not later than
three Business Days after such notice is given; and (B) such notice is given to
Bank prior to 10:00 a.m. on the first day of the Fixed Rate Term, or at a later
time during any Business Day if Bank, at its sole option but without obligation
to do so, accepts Borrower’s notice and quotes a fixed rate to Borrower. If
Borrower does not immediately accept a fixed rate when quoted by Bank, the
quoted rate shall expire and any subsequent LIBOR request from Borrower shall be
subject to a redetermination by Bank of the applicable fixed rate. If no
specific designation of interest is made at the time any advance is requested
hereunder or at the end of any Fixed Rate Term, Borrower shall be deemed to have
made a Prime Rate interest selection for such advance or the principal amount to
which such Fixed Rate Term applied.
     (c) Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR; and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.
     (d) Payment of Interest. Interest accrued on this Note shall (a) with
respect to portions of the outstanding principal bearing interest at the Prime
Rate, be payable on the end day of each month, commencing one calendar month
after the date hereof and (b) with respect to portions of the outstanding
principal bearing interest based on LIBOR, be payable at the end of each Fixed
Rate Term (but in no event beyond 90 days from the commencement of such term
which payment shall include the interest that would have accrued during the
remaining 90 days of the Fixed Rate Term, if applicable).
     (e) Default Interest. From and after the maturity date of this Note, or
such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to 2% above the rate of
interest from time to time applicable to this Note.

3



--------------------------------------------------------------------------------



 



     3. Borrowing and Repayment.
     (a) Borrowing and Repayment. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note;
provided, however, that the total outstanding borrowings under this Note shall
not at any time exceed the principal amount stated above. The unpaid principal
balance of this obligation at any time shall be the total amounts advanced
hereunder by the holder hereof less the amount of principal payments made hereon
by or for Borrower, which balance may be endorsed hereon from time to time by
the holder. The outstanding principal balance of this Note shall be due and
payable in full on July 23, 2011.
     (b) Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of
(i) the then current Chief Financial Officer or Global Director of Treasury and
Tax, any one acting alone, who are authorized to request advances and direct the
disposition of any advances until written notice of the revocation of such
authority is received by the holder at the office designated above, or (ii) any
person, with respect to advances deposited to the credit of any deposit account
of Borrower, which advances, when so deposited, shall be conclusively presumed
to have been made to or for the benefit of Borrower regardless of the fact that
persons other than those authorized to request advances may have authority to
draw against such account. The holder shall have no obligation to determine
whether any person requesting an advance as provided in preceding clause (ii) is
or has been authorized by Borrower.
     (c) Application of Payments. Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof. All payments credited to principal shall be applied
first, to the outstanding principal balance of this Note which bears interest
determined in relation to the Prime Rate, if any, and second, to the outstanding
principal balance of this Note which bears interest determined in relation to
LIBOR, with such payments applied to the oldest Fixed Rate Term first.
     4. Prepayment.
     (a) Prime Rate. Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to the Prime Rate at any time, in
any amount and without penalty.
     (b) LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR at any time and in the minimum
amount of $500,000; provided however, that if the outstanding principal balance
of such portion of this Note is less than said amount, the minimum prepayment
amount shall be the entire outstanding principal balance thereof. In
consideration of Bank providing this prepayment option to Borrower, or if any
such portion of this Note shall become due and payable at any time prior to the
last day of the Fixed Rate Term applicable thereto by

4



--------------------------------------------------------------------------------



 



acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such Fixed Rate Term matures,
calculated as follows for each such month:
     (i) Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the Fixed Rate Term applicable
thereto.
     (ii) Subtract from the amount determined in (i) above the amount of
interest which would have accrued for the same month on the amount prepaid for
the remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.
     (iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.
     Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum 2% above the Prime Rate in effect
from time to time (computed on the basis of a 360-day year, actual days
elapsed).
     5. Events of Default. The occurrence or happening, at any time and from
time to time, of any Event of Default (as defined in the Credit Agreement) shall
constitute a default hereunder (“Event of Default”).
     6. Miscellaneous.
     (a) Remedies. Upon the occurrence of any Event of Default, the holder of
this Note, at the holder’s option, may declare all sums of principal and
interest outstanding hereunder to be immediately due and payable without
presentment, demand, notice of nonperformance, notice of protest, protest or
notice of dishonor, all of which are expressly waived by Borrower, and the
obligation, if any, of the holder to extend any further credit hereunder shall
immediately cease and terminate. Borrower shall pay to the holder immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of the holder’s in-house counsel), expended or incurred
by the holder in connection with the enforcement of the holder’s rights and/or
the collection of any amounts which become due to the holder under this Note,
and the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in

5



--------------------------------------------------------------------------------



 



connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.
     (b) Obligations Joint and Several. Should more than one person or entity
sign this Note as a Borrower, the obligations of each such Borrower shall be
joint and several.
     (c) New Borrowers. If Borrower or Parent forms, or acquires all or a
controlling share of the issued and outstanding equity interests any
corporation, limited liability company or partnership formed in the United
States of America, Borrower shall cause such entity to promptly join this Note
pursuant to a joinder agreement in form and substance satisfactory to Bank.
     (d) Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Arizona.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Note as of the date
first written above.

              eTELECARE GLOBAL SOLUTIONS-US, INC., a Delaware corporation
 
       
 
  By   /s/ J. Michael Dodson
 
       
 
      J. Michael Dodson, Chief Financial Officer
 
            eTELECARE GLOBAL SOLUTIONS-AZ, INC., an Arizona corporation
 
       
 
  By   /s/ J. Michael Dodson
 
       
 
      J. Michael Dodson, Chief Financial Officer

[Signature Page to Revolving Line of Credit Note]

